11-32-ag
        Zhang v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A099 930 807
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 25th day of October, two thousand eleven.
 5
 6      PRESENT:
 7               ROGER J. MINER,
 8               ROBERT D. SACK,
 9               PETER W. HALL,
10                    Circuit Judges.
11      _______________________________________
12
13      SHAN ZE ZHANG,
14               Petitioner,
15
16                        v.                                   11-32-ag
17                                                             NAC
18      ERIC H. HOLDER JR., UNITED STATES
19      ATTORNEY GENERAL,
20               Respondent.
21      _______________________________________
22
23      FOR PETITIONER:                Ke-en Wang, New York, New York.
24
25      FOR RESPONDENT:                Tony West, Assistant Attorney
26                                     General, Civil Division; Richard M.
27                                     Evans, Assistant Director, Office of
28                                     Immigration Litigation; Ann Carroll
29                                     Varnon, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5          Shan Ze Zhang, a native and citizen of the People’s

 6   Republic of China, seeks review of a December 16, 2010,

 7   order of the BIA, affirming the September 18, 2008, decision

 8   of Immigration Judge (“IJ”) Steven R. Abrams, which denied

 9   Zhang’s application for asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).     In re

11   Shan Ze Zhang, No. A099 930 807 (B.I.A. Dec. 16, 2010),

12   aff’g No. A099 930 807 (Immigr. Ct. N.Y. City Sept. 18,

13   2008).    We assume the parties’ familiarity with the

14   underlying facts and procedural history of this case.

15          We have reviewed the IJ’s decision as modified by the

16   BIA.     See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d
17   520, 522 (2d Cir. 2005).    The applicable standards of review

18   are well-established.     See 8 U.S.C. § 1252(b)(4)(B) (2006);

19   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

20          Here, the agency did not err in finding that Zhang

21   failed to establish either that authorities in China are

22   aware or likely to become aware of his China Democracy Party

23   (“CDP”) activities in the United States, and Zhang thus

24   failed to show that his fear of future persecution is

                                     2
 1   objectively well-founded.      See Hongsheng Leng v. Mukasey,

 2   528 F.3d 135, 143 (2d Cir. 2008).     First, the agency

 3   reasonably found that Zhang failed to show that articles he

 4   wrote for the CDP website had attracted the attention of the

 5   Chinese authorities or were likely to be published in China,

 6   as Zhang testified that he never sent his articles to China,

 7   did not know if his articles ever appeared in China, did not

 8   know whether the webpage on which his articles were posted

 9   was viewed by anyone outside the United States, had never

10   received any feedback or comments on his article indicating

11   whether anyone agrees or disagrees with his views, had never

12   responded or contributed to anyone else’s political blogs or

13   postings, and had never participated in any online political

14   discussion forums.   See id.

15       The IJ further reasonably found that although Zhang

16   appeared in several pictures posted on the CDP website, he

17   had not established a reasonable likelihood that the Chinese

18   government could identify him by name or by his position in

19   the CDP, as he testified that the caption beneath the

20   photographs only contained the date on which they were taken

21   and no other identifying marker.      See id.

22       Although Zhang argues that because his articles may be

23   obtained via the Internet he has sustained his burden of

24   showing a reasonable possibility that the Chinese government

                                      3
 1   will become aware of his political activities, we are not

 2   persuaded that the record compels this conclusion.     See

 3   Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“Where

 4   there are two permissible views of the evidence, the

 5   factfinder’s choice between them cannot be clearly

 6   erroneous.” (internal quotation marks omitted)).

 7       Zhang further argues that the letter that he received

 8   from his wife, stating that someone had alerted the Chinese

 9   authorities about his involvement with the CDP, is proof

10   that the authorities are aware of his membership in the CDP

11   and his pro-democracy activities.   However, the agency did

12   not err in declining to accord this unsworn letter

13   significant weight.   See Xiao Ji Chen v. U.S. Dep’t of

14   Justice, 471 F.3d 315, 342 (2d Cir. 2006) (finding that the

15   weight afforded to the applicant’s evidence in immigration

16   proceedings lies largely within the discretion of the

17   agency).

18       In addition, the agency reasonably found that Zhang did

19   not demonstrate that the Chinese government targeted

20   individuals upon their return to China for having

21   participated in CDP activities in the United States, as the

22   evidence he presented either pertained to individuals who


                                   4
 1   engaged in activities within China or did not show the

 2   reason for the individual’s alleged arrest.   See also Jian

 3   Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (stating

 4   that an applicant’s well-founded fear claim was “speculative

 5   at best” when he failed to present “solid support” that he

 6   would be subject to persecution).

 7       Because Zhang is unable to establish his eligibility

 8   for asylum, his applications for withholding of removal and

 9   CAT relief also fail because they are based on the same

10   factual predicate.   See Xue Hong Yang v. U.S. Dep’t of

11   Justice, 426 F.3d 520, 523 (2d Cir. 2005).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.   Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2) and Second

19   Circuit Local Rule 34(b).

20                               FOR THE COURT:
21                               Catherine O’Hagan Wolfe, Clerk
22
23




                                   5